DETAILED ACTION
Claims 1, 2, 5, 19, 23 and 136-138 are under current consideration.
The elected species are: an influenza virus immunogen, a silk fibroin, a sucrose and a substantially dried viral vaccine preparation.
The objection to the specification has been withdrawn in view of the amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103-
Modified to address amendments and new claims
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 2, 5, 9, 19, 23 and 136-138 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (US2014/0287043-cited by the IDS) in further view of Selvaraj et al. (Journal of Vaccines & Vaccination, 2015-previously cited by 892) Chamberlin (US2011/0143947-previously cited by 892).
The claims are directed to (in part): a substantially dried viral vaccine preparation comprising: a viral immunogen; a protein excipient, including silk fibroin; a sucrose present in an amount between 1% (w/v) to 10% (w/v), immediately before drying wherein the vaccine preparation has one, two, three or four of the properties listed as (i)-(iv) wherein such properties are tested in the vaccine preparation comprising the protein excipient present of less than 4% (w/v), immediately before drying; see instant claim 1.
Kaplan teaches a composition comprising a silk fibroin matrix, thereby retaining the bioactivity of the active agents upon storage and/or transportation; see abstract and elected species for a protein excipient. See para. 15 describing stabilizing additive including MgCl2 and sucrose. See para. 395 and 396 for describing a composition comprising an MMR vaccine combined with silk solution, wherein the MMR vaccine comprises measles, mumps and rubella, sucrose and a buffer; see instant claim 76 
Kaplan does not explicitly teach the claimed % amounts (w/v) as provided in claims 1, 9 and 19; and the use of HEPES of claim 23.
Selvaraj is cited for generally teaching that MgCl2 is a known stabilizer and such additives are used for stabilizing vaccines from adverse conditions such as freeze drying and heat; see p. 3, col. 2. Also, the author teaches that additives are added to vaccines to avoid immunogens from adhering to the side of the vial; see p. 3, col. 2. 
Chamberlin is cited for teaching that HEPES is a known buffering agent of the prior art; see para. 88.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the different amounts of immunogen, silk fibroin, sucrose and MgCl2, etc. One would have been motivated to do so for the advantage of optimizing the vaccine composition for lyophilization and stability.

It would have been obvious for one of ordinary skill in the art at the time of the invention to decrease the residual moisture of the composition as taught by Kaplan. One would have been motivated to do so for the advantage of optimizing conditions during storage in view of stability of the composition.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used, including modifying concentrations of different ingredients, using known buffers or stabilizers, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
It is noted here that (i)-(iv) of claim 1 are directed to functional properties of the preparation. Given the combined art teachings meet the structure of the composition, the functional properties must also be met. Also see MPEP 2112.01 II. COMPOSITION CLAIMS-IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES.
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. Applicant argues that there is no reasoning to combine and modify the cited art to arrive at the claimed invention. 
Applicant argues that it would not necessarily be understood by one of ordinary skill in the art to teach or suggest modifying concentrations of different ingredients, or using known buffers or stabilizers of the prior art. 
Note that optimization of a composition is widely practiced in the art by one of ordinary skill in the art.
Applicant argues that Sevaraj teaches the characterization of a MgCl2 based liquid rabies vaccine formulation, as an alternative to lyophilized vaccine formulation and the author teaches that liquid rabies vaccines are preferable to lyophilized compositions. Applicant points to various passages including the following recitation: “Viral vaccines are highly sensitive, respond differently to physical stresses, commonly it can be affected differently by solvents, pH and ionic strength of extreme temperatures (heat/cold)”. Applicant concludes that Selvaraj’s liquid formulation teaches away from modifying the teachings of the references to arrive to a substantially dried viral vaccine preparation and that one skilled in the art would not have a reasonable expectation of success in achieving the desired stability of the dried formulation as claimed. 
In response, it is noted that Kaplan provides using MgCl2 as a specific stabilizer in Example 2; this was not addressed. Separately, the recitation by Selvaraj that “Viral vaccines are highly sensitive, respond differently to physical stresses, commonly it can be affected differently by solvents, pH and ionic strength of extreme temperatures (heat/cold)” provides one of ordinary skill in the art with ample motivation to optimize conditions in view of various factors (solvents, pH and ionic strength) with different viral vaccines comprising different viral immunogens of different structures. It would be expected for different viral vaccines to respond differently to different conditions and one 
Applicant notes that claim 19 is directed to a number of different divalent cations, including Ca2+, Mg2+, Mn2+ and Cu2+, in an amount between 0.1 mM and 100 mM before drying the preparation. 
Note that the limitation of Mg2+ has been met by both Kaplan and Selvaraj. Both references teach that MgCl2 are stabilizers in a composition, meeting the Mg2+ of claim 19. Further, the instant claim is directed to a wide range of varying concentrations of such divalent cations. It would be expected for one of ordinary skill in the art to optimize such concentration for a gain of stability of the composition and it would be expected for different compositions comprising different viral immunogens of different structures to have different optimal condition. It is noted here that the instant claims do NOT provide a specific concentration for the viral immunogen of the composition.
Applicant contends that Selvaraj does not teach the functional properties of the claims; see (i)-(iv) of claim 1. The rejection is based on a combination of teachings of the prior art and the art meets the structural limitations of the claims. See MPEP 2112.01 II. COMPOSITION CLAIMS-IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES.
Applicant argues that Chamberlain is completely silent as to any viral vaccine composition. Applicant contends that Chamberlain is non-analogous art.
In response, Chamberlain was cited for the general teaching that HEPES is a known buffer of the art. See rejection above for the following: “Chamberlin is cited for teaching that HEPES is a known buffering agent of the prior art; see para. 88.”

In response, see the teachings by Kaplan which provides a composition comprising a viral immunogen, silk fibroin matrix, MgCl2 and sucrose. See the Kaplan abstract which specifically teaches that the described composition for the stabilization of active agents. It is not clear how Applicant supports the unexpected advantages without adequately addressing the teachings by Kaplan, the primary reference of the rejection.
Applicant points to the post-filed publication by Stinson (2020) as evidence demonstrating the stability of IPV combined with silk fibroin. 
In response, Applicant has not adequately addressed the Kaplan teachings, the primary reference used in the 103 rejection. Again, Kaplan teaches a composition comprising a viral immunogen, silk fibroin, MgCl2 and sucrose, meeting the structural limitations of the claims. Also note that the teachings by Stinson in view of an IPV composition comprising silk fibroin is not commensurate in scope with the claims. See at least claim 1 which is directed to any and all possible viral immunogens of different structures. The Office maintains that one of ordinary skill in the art would be expected to optimize conditions for different viral immunogens and the instant claims are broad in view of such conditions as well as the viral immunogens and concentration thereof present in the claimed composition. 
The arguments are not persuasive.   
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648